DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an acid generator, compound (B). The instantly claimed invention comprises a resin (A) which exhibits changed solubility in a developing solution under action of acid, and a compound (D0). The resin requires a acid generator compound (B) to generate the acid to react with the resin and cause the resin to change solubility, and the invention requires the presence of the acid generator compound (B). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,785,106. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘106 patent requires a resin, a PAG, and a quencher having the structure meeting the limitations of the instant claims, with multiple exemplified quenchers comprise two -OH groups in combination with a cation meeting the limitations of claim 2. The resin comprises a unit meeting the structural limitations of (a0-1) and (a0-11), wherein instant R11 is alkyl, and R12 and R13 combine to form an alicyclic ring and is present in an amount as set forth by the instant claim 4. The comprises the steps as set forth by claim 5, and the composition is sensitive to ArF, KrF, EB, and EUV. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material and method as claimed and defined by the ‘106 patent, with the material and method also meeting the limitations of the instant claims.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, and 6 of copending Application No. 17/094661 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘661 application patent requires a resin, a PAG, and a quencher having the structure meeting the limitations of the instant claims, in combination with a cation meeting the limitations of claim 2. The resin comprises a unit meeting the structural limitations of (a0-1) and (a0-11), wherein instant R11 is alkyl, and R12 and R13 combine to form an alicyclic ring and is present in an amount as set forth by the instant claim 4 (resin A-1). The comprises the steps as set forth by claims 5 and 6. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material and method as claimed and defined by the ‘661 application, with the material and method also meeting the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,275,306. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘306 patent claims a resist comprising a resin, a PAG, and a compound meeting the limitations of the instant (d0), wherein n is 2 and the compounds comprises at least two -OH groups. The cation meets the limitations of the instant claims 1 and 2, and the resin is defined by the specification examples as preferably comprising a unit wherein R11 is an alkyl chain, and R12 and R13 join to form an alicyclic ring in an amount meeting the limitations of the instant claim 4. The method steps meet the limitations of the instant claims 5 and 6. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material and method as claimed and defined by the ‘306 patent, with the material and method also meeting the limitations of the instant claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Komuro et al (8,785,106).
Komuro et al disclose a resist composition comprising a resin, a PAG, and a quencher having the structure meeting the limitations of the instant claims, with multiple exemplified quenchers comprise two -OH groups in combination with a cation meeting the limitations of claim 2. The resin comprises a unit meeting the structural limitations of (a0-1) and (a0-11), wherein instant R11 is alkyl, and R12 and R13 combine to form an alicyclic ring and is present in an amount as set forth by the instant claim 4. The comprises the steps as set forth by claim 5, and the composition is sensitive to ArF, KrF, EB, and EUV. Therefore, the reference discloses a material and method meeting the limitations of the instant claims.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima et al (2020/0183275, PG Pub of 11,275,306).
Kojima et al disclose claims a resist comprising a resin, a PAG, and a compound meeting the limitations of the instant (d0), wherein n is 2 and the compounds comprises at least two -OH groups (page 82, (D0-1) and(D0-2), claims 1 and 2 of the reference). The cation meets the limitations of the instant claims 1 and 2, and the resin is defined by the specification examples as preferably comprising a unit wherein R11 is an alkyl chain, and R12 and R13 join to form an alicyclic ring in an amount meeting the limitations of the instant claim 4 (see exemplified polymers, wherein the unit is in an amount of 50 mol%, page 81). The method steps meet the limitations of the instant claims 5 and 6 (see claims 3 and 4 of the reference. Therefore, the material and method as claimed and defined by the reference meets the limitations of the instant claims.




Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hatakeymam et al (2017/0351177).
Hatakeyama et al discloses a resist composition comprising a resin, a PAG, and a compound (A), wherein when X is a single bond, R1 is -OH, and n is 2, meets the limitations of the instant (d0), with the cation also meeting the limitations of the instant claims 1 and 2 (some exemplified compounds demonstrate that more than one R1 substituent is present on the ring with the I atoms;  triarylsulfonium cation comprises aryl groups that may be substituted in each of Rd1- Rd3, pages 21 and 26).
The reference teaches a resin having an acid-labile group R11, wherein the group includes a tertiary carbon bonded to an alkyl chain, and two carbons which join together to form an alicyclic ring, wherein the units are employed in amounts of 50mol% (see exemplified polymers on pages 63-65; instant claims 1, 3, and 4). 
The method includes the steps as set forth by the instant claims 5 and 6, wherein the resist is exposed with EB or EUV (examples 2-1 and 3-1).
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention prior to the effective filing date of the instant invention to prepare a resist composition wherein the compound (A), comprises a -OH group as R1, and n is two, as taught by the reference, wherein the resultant compound, material, and method would also meet the limitations of the instant claims.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al (WO 2020/195428 A1).
Mori et al disclose a resist composition comprising a resin, a PAG, and a compound (I), wherein preferred examples include two -OH groups ((B-1)-(B-6), page 52), wherein the cation is a triphenyl sulfonium cation meeting the limitations of the instant claims 1 and 2. The exemplified resins include units wherein the acid-labile group comprise a tertiary carbon bonded to an alkyl chain and two carbon atoms joined to form a cyclic group, present in an amount falling within the scope of the instant claims 3 and 4 (table 2, page 50). 
The examples employ a method of patterning comprising the steps of the instant claims, and wherein the light exposure is performed with EUV, with electron beams as also preferred (examples 1 and 2, [0186]; instant claims 5 and 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722